Exhibit 10.38
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
UNDER THE
CRYOPORT, INC.
2011 STOCK INCENTIVE PLAN
This Non-Qualified Stock Option Award Agreement (“Agreement”) is between
CryoPort, Inc. (“Company”) and                      (the “Optionee”), and is
effective as of the  _____  day of  _____  , 20  _____  (“Grant Date”).
RECITALS
A. The Board of Directors of the Company (“Board”) has adopted the Plan to
promote the interests and long-term success of the Company and its shareholders
by providing an incentive to attract, retain and reward persons performing
services for the Company and by motivating such person to contribute to the
continued growth and profitability of the Company.
B. The Compensation Committee (or any such committee designated by the Board)
has approved the granting of Non-Qualified Stock Options to the Optionee
pursuant to Article 6 of the Plan.
C. To the extent not specifically defined in this Agreement, all capitalized
terms used in this Agreement shall have the meaning set forth in the Plan.
AGREEMENT
In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Optionee agree as follows:
1. Grant of Option. Subject to the terms of this Agreement and Article 6 of the
Plan, the Company grants to the Optionee the right and option to purchase from
the Company all or any part of an aggregate of  _____  shares of Stock
(“Option”). The delivery of any document evidencing the Option is subject to the
provisions of Section 6.1(d) of the Plan. The Option granted under this
Agreement is not intended to be an “Incentive Stock Option” under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).
2. Purchase Price. The purchase price under this Agreement is $  per share of
Stock, as determined by the Committee, which shall not be less than the Fair
Market Value of a share of Stock on the Grant Date.
3. Vesting of Option. The Option shall vest and be exercisable according to the
following schedule:
[INSERT VESTING SCHEDULE HERE]
Nothwithstanding any other provision in this Agreement to the contrary, all
Options shall become fully vested and exercisable and all restrictions on
outstanding Options shall lapse upon a Change in Control.

 

 



--------------------------------------------------------------------------------



 



4. Exercise of Option. This Option may be exercised, to the extent vested (under
Section 3 above), in whole or in part at anytime before the Option expires by
delivery of a written notice of exercise (under Section 5 below) and payment of
the purchase price. The purchase price may be paid in cash or such other method
permitted by the Committee under Section 6.1(c) of the Plan and communicated to
the Optionee before the date the Optionee exercises the Option.
5. Method of Exercising Option. Subject to the terms of this Agreement, the
Option may be exercised by timely delivery to the Company of written notice,
which notice shall be effective on the date received by the Company. The notice
shall state the Optionee’s election to exercise the Option and the number of
underlying shares in respect of which an election to exercise has been made.
Such notice shall be signed by the Optionee, or if the Option is exercised by a
person or persons other than the Optionee because of the Optionee’s death, such
notice must be signed by such other person or persons and shall be accompanied
by proof acceptable to the Company of the legal right of such person or persons
to exercise the Option.
6. Term of Option. The Option granted under this Agreement expires, unless
sooner terminated, ten (10) years from the Grant Date, through and including the
normal close of business of the Company on the tenth (10th) anniversary of the
Grant Date (“Expiration Date”).
7. Termination of Employment.
(a) If the Optionee Terminates Employment for any reason other than death or
Disability, the Optionee may at any time within the 90-day period after the date
of his or her Termination of Employment exercise the Option to the extent that
the Optionee was entitled to exercise the Option at the date of termination,
provided that in no event shall the Option be exercisable after the Expiration
Date.
(b) If the Optionee Terminates Employment by reason of his death or Disability
the Option will lapse on the earlier of (i) the Option’s expiration date, or
(ii) one year after the date the Participant Terminates Employment on account of
Disability or death. The Option may be exercised following the death or
Disability of Optionee only if the Option was exercisable by Optionee
immediately prior to his/her death or Disability. In no event shall the Option
be exercisable after the Expiration Date.
8. Tax Withholding. Unless otherwise provided by the Committee prior to the
vesting of Options, the Optionee shall satisfy any federal, state, local or
foreign employment or income taxes due upon the vesting of Options (or
otherwise) by having the Company withhold from those shares of Stock that the
Optionee would otherwise be entitled to receive, a number of shares having a
Fair Market Value equal to the minimum statutory amount necessary to satisfy the
Company’s applicable federal, state, local and foreign income and employment tax
withholding obligations. Any such withholding shall be subject to the provisions
of applicable law and to any conditions the Committee may determine to be
necessary to comply with Rule 16b-3 or its successors under the Exchange Act. In
lieu of, and subject to, the above, the Committee may also permit the Optionee
to satisfy any federal, state, local, or foreign employment or income taxes due
upon the vesting of Options (or otherwise) by (i) personal check or other cash
equivalent acceptable to the Company, (ii) permitting the Optionee to execute a
same day sale of Stock pursuant to procedures approved by the Company, or
(iii) such other method as approved by the Committee, all in accordance with
applicable Company policies and procedures and applicable law.

 

2



--------------------------------------------------------------------------------



 



9. Nontransferability. The Options granted by this Agreement shall not be
transferable by the Optionee or any other person claiming through the Optionee,
either voluntarily or involuntarily, except by will or the laws of descent and
distribution or as otherwise provided by the Plan’s Committee (See Article 13 of
the Plan).
10. Continuation of Employment. This Agreement shall not be construed to confer
upon the Optionee any right to continue employment with the Company and shall
not limit the right of the Company, in its sole and absolute discretion, to
terminate Optionee’s employment at any time.
11. Nonstatutory Stock Option. The Options granted hereunder are nonstatutory
(non-qualified) stock options, and are not “incentive stock options” pursuant to
the Code.
12. Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan and the Plan shall in all respects be administered by
the Committee in accordance with the terms of and as provided in the Plan. The
Committee shall have the sole and complete discretion with respect to all
matters reserved to it by the Plan and decisions of the majority of the
Committee with respect thereto and to this Agreement shall be final and binding
upon the Optionee and the Company. In the event of any conflict between the
terms and conditions of this Agreement and the Plan, the provisions of the Plan
shall control.
13. Waiver and Modification. The provisions of this Agreement may not be waived
or modified unless such waiver or modification is in writing and signed by a
representative of the Committee.
14. Adjustments. The number of shares of Stock issued to Optionee pursuant to
this Agreement shall be adjusted by the Committee pursuant to Section 5.3 of the
Plan, in its discretion, in the event of a change in the Company’s capital
structure.
15. Securities Act. The Company shall not be required to deliver any shares of
Stock pursuant to the vesting of Options if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933 or any other
applicable federal or state securities laws or regulations.
16. Voting and Other Shareholder Related Rights. The Optionee will have no
voting rights or any other rights as a shareholder of the Company with respect
to any Options until the Options are exercised by the Optionee.
17. Copy of Plan. By the execution of this Agreement, the Optionee acknowledges
receipt of a copy of the Plan.
18. Governing Law. This Agreement shall be interpreted and administered under
the laws of the State of Nevada.
19. Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Optionee.

 

3



--------------------------------------------------------------------------------



 



MANY OF THE PROVISION OF THIS AWARD AGREEMENT ARE SUMMARIES OF SIMILAR PERTINENT
PROVISIONS OF THE PLAN. TO THE EXTENT THAT THIS AGREEMENT IS SILENT ON AN ISSUE
OR THERE IS A CONFLICT BETWEEN THE PLAN AND THIS AGREEMENT, THE PLAN PROVISIONS
SHALL CONTROL.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Optionee has signed this Agreement, and this
Agreement shall be effective as of the day and year first written above.

                      CryoPort, Inc.    
 
               
 
  By:                          
 
      Name:        
 
               
Date
      Title:        
 
               
 
                              Optionee    

 

4